Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 1 of 13




    EXHIBIT A
9t17t2020
              Case 4:20-cv-00455-RH-MAF Documentcounty
                                                   1-1 Filed 09/17/20 Page 2 of 13                    Madlson          OCRS




                  Billy \vashinglon, Clerk 0f the Circuit C0urt aild Compttollet
                                                                                                   n
                                                                                                                                                               N6w Seerch Expand All


                                    Flld                                                                                         stotu3                                 Jury T.lal
           c$6   Number                    Datc                             ca8e Type

  402020cA000029oMXMX             05t1il2020                             cficual Civil 3-D                                       OPEN                     NO                YES
     l62mmFc$MXl

                  Flllng oate                              De.crlptlon                               Acllve                          Conte.led             Judgmenl D.tG
                                                                                             I

                                                   OTHER.DISCRIMINATION                              YES                                  NO
                  05t11no20                         EMPLOYIVENT/OTHER


                       P.fry Name                                             Pedy Type                                                                   Bar lD

  OLIN, MELISSA GATES                                 JUDGE

  BRocK, MICHELLE Searoh Thls PadY                     PLAINTIFF                                           MATTOX, MARIE A                       739685

  MHiil HEALTH PROFESSIONALS LLC                       DEFENDANT
       Sea&LI$s-Par!v
    Docket6

       lm{o           Doc #         Adlon Date                                                                     t€scrlptlon                                              Paga
                  I             05t1212020        Active Proc€ss SUMIVONS
                  I             o5t122020         Judge: OLIN , MELlssA G Assignod
                                o5t12t2020        Payment receivod: $410.00 Recsipt Number MX 2020004571
                  3             o5t122020         Ass€ssmenl 1 Total Ass€ss€d S410.00 BElsnc6 Remaining S0 00

     €            7             o5t11t2020        ISSUED SUMMONS

     ,€                         05t11t2020        COMPUINT FOR DISCRIMINATION ACTION                                                                                    8

                                                                                                                                                                        2
     'ji                        05t11D020         CIVIL COVER SHEET

                  2             05t1lno20         Ass€ssm€nl 1 asssss€d at sum $410,00
                  1             o5t11n020         Case 402020cA000029cAAXlt4X Fil6d wilh Clerkon 5/112020


    J(dge A!slgnment Hl6tory                                                                                                                                                      IJ
    Coud Eventa                                                                                                                                                                   n
    Flnanclal summary                                                                                                                                                             |J
    Rep€n Hlltory




                                                                                                                                                                                       1t1
                      Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 3 of 13

Filing #     rcnn290 E-Filed 0511112020                 09:45:45 PM

   FORM 1-997. CIVIL COVER SHEET

   The civit cover sheet and the information contained in it neither replace nor supplement the filing and service of
   pleadings
   ^Ctert     or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
          oiCourt for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
   for completion.)


                     CASE STYLE
                                             IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT,
                                             IN AND FOR MADISON COUNTY, FLORIDA

                                                                          Case   No.:_
                                                                         Judge
   MICHELLE BROCK
   Plaintiff
                    vs.
                          TH PROFES                         MHM
   Defendant



       il            AMOUNT OF CLAIM
                     Please indicate the estimated amount of the claim rounded to the nearest dollar $75.000

       ilt           TypE OF CASE (lf the case fits more than one type of case, select the most definitive category.) lf the
                     most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                     category and subcategory lines.

                                                                                     n     Malpractice   -   other professional
               f     Condominium                                                 X Other
               n     Contracts and indebtedness                                      !     AntitrusVTradeRegulation
               fl    Eminent domain                                                  !     Business Transaction
               n     Auto negligence                                                 n     Circuit Civil - Not ApPlicable
               n     Negligence - other                                              I     Constitutionalchallenge-statuteorordinance
                    n Business governance                                            n     Constitutionalchallenge-proposed amendment
                    n Business torts                                                 n     Corporate Trusts
                    n Environmental/Toxictort                                        X     Discrimination-employmentorother
                    tl Third party indemnification                                   n     lnsurance claims
                    I Construction defect                                            n     lntellectualproperty
                    n Mass tort                                                      n     Libel/Slander
                    n Negligent securitY                                             I     Shareholder derivative action
                    ! Nursing home negligence                                        tr    Securitieslitigation
                    n Premises liabilitY - commercial                                n     Trade secrets
                    n Premises liability - residential                               n     Trust litigation
               n    Products liability
               n    Real Property/Mortgage foreclosure                           n   County Civil
                    n Commercialforeclosure                                          T    Small Claims up to $8,000
                    n Homesteadresidentialforeclosure                                n     Civil

                    n Non-homesteadresidentialforeclosure                            n     Replevins
                    I Other real property actions                                    n     Evictions
               []   Professional malpractice
                                                                                     tr    Other civil (non-monetary)
                    n Malpractice - business
                    n Malpractice - medical

               Electronically Filed Madison Case   #   2O200OOA29CAAXMX 0511112020 09:45:45 PM
               Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 4 of 13



                                                               COMPLEX BUSINESS COURT

          This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
          Administrative Order. Yes X No X


    IV        REMEDIES SOUGHT (check allthat apply):
                  X Monetary;
                  X Non-monetary declaratory or injunctive relief;
                  X Punitive
    V.        NUMBER OF CAUSES OF AGTION:
                      (Specify)


              I

    vt.       IS THIS CASE A CLASS ACTION LAWSUIT?
               tr Yes
                  XNo
    VII.      HAS NOTICE OF ANY KNOWN RELATED
               XNo
               n      Yes   -   lf "yes" list all related                       number




    VIII.     IS JURY TRIAL
                  X   Yes
                  n


I CERTIFY that the information I h                                  cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will                                   irements of Florida Rule of Judicial Administralion 2.425.

Signature:                      A
             Attorney or party
FL Bar No,: 739685
             (Bar number, if attorney)
              Marie A Mattox
             (Type or print name)
     Date: 0511112020
    Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 5 of 13




                                                          IN TIIE CIRCUIT COURT OT'TITE
                                                          THIRD JUDICI.AL CIRCTIIT, IN AND
                                                          FOR MADISON COUNTY, FLORIDA

]VflCHELLE BR0CK,                                         CASE NO.: 20-CA-
                                                          FLA BAR NO.: 0739685
        Plaintiff,

v

IVIIIM IIEALTTI PROFESSIONA,LS, LLC.
f/k/a MHIII HEALTH PROF'ESSIONALS: INC.,

       I)efendant.


                                              soMPL4lNr
        Plaintiff, MICI'IELLE BROCK, hereby sues Defendant, TvfHM I{EALTH
PROFESSIONALS, LLC. tlW IMHM HEALTIi PROFESSIONALS, INC., and all eges:

                                     NATIJRE OF LITE ACTION

        l.      This is an action brought uncler the Florida Civil Rights Act, cotlified at Chapter

760, Florida Statutes.

       Z.       This action involves claims which are, iudividually, in excess of Thirty Thousaurd

Dollars (S30,000.00), exclu$ive of costs and intercst.

                                            TH.I.: PAR,TIES

       3.       At all times pertinent hercto, Plaintifl MICHELLE BROCK, has been a residcnt

of Ceorgia and employed by Defendant in Madison County, Florida, Plaintifl is a member of             a


protscted class because   of her race (African American) and because shc reported unlawful

employment practices and    wa*c   subject to retaliation thereafter.

       4.      Ar all tirnes perl,inent hereto, Defendant, MI{M ITEALTH PROFESSIONALS,

LLC. f/k/a MHM HEALTF{ PROFESSIONALS, INC., has been organized and existing unrler the
   Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 6 of 13




laws of Florida as a foreigr corporation conducting its regular businsss at various locations in

Florida inclucling irsplace of business in Madison Corurry where it employcd Plaintif.fl Atall times

pertinent to this acrion, f)efendant bas besn an "employef '   as that   tcrm is used uuder the appl.icnble

larvs identified abuve. DeJ.Endant was PlaintifPs employer as it rclates to thcse olairns.

                                      colfQlrtoNs PRECEqE$r
        5.        Plaintiffhas satisfied all conditions precedent to bringing this action in that

Plaintiff filed   a charge of   discrimination with the FLoridn Commission on tlurnan Relations and

Equal Employment Opportunity Commission. This action is tinrely tiled thercafter.

                            STaTEMENT pF THX ULTIMATE F$CTS

        6.        Plaintiff began her ernployment rvith Defendant on or about October 8, 2018, and

held the position of Mcntsl Health Professional at the time of her wrongful termination on April

12, 2019. Defendant is locared insi<le of the Madison     Corectional Institution, and provides

mental health services to the all-male inmate population.

        7.         Plaintiff was subjected to frightening work condition.r. She repeatedly had to stop

mental health services anl have inrnates removed because they worild mastubate in front of her.

        8.         Despite her stellar rvork perfornrance drring her eml:loyment with Defendartt,

Plaintiffhas been subjected to disparate trsaEnent, different terms and conditjons of

ernployment, and was lrcld to a different standard because of her raco, and because she rcported

Deiendant's unlawful employmcnt activities aud was subjected to retaliation thereafter.

        9,         1'be disparate treamenf and retaliation came at the hands of specifically but ttot


limited to I.T. Employee Paul Barrs and Regional Director Tamara Taylor.




                                                     z
  Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 7 of 13




        I0.      Jn t6e   fall of 2018, Paul Bans, a white male employee of Defendant, pulled thc

Plainriffs   name badge    off olher chest, which was unwanted touching that made her

uncomfonable. However, becau$e she feured retatiation, she did not report the incident.

        t   l.   On   April 8, 2018, Barrs, who works in .Defendant's I.T. departmcnt,     oame into thc


.plaintiffs offjce to inquire about a rnissing bluc computer cord.    She did not knorv where the cord


was. and Bans became enraged, yelling and soreaming without cause, shocking Plaintiff'

        12.      Plaintiff irrsisred on being treated. respectfully likc the rcst of the employees.

Howevcr, Barrs stonne{ olf and threatened to take her computer while shorrting that he was

going to the Directcr.

        13.       Barr demanded tbat Regional Director Tamara Taylor lake some son of action

against plaintiff. Thereafter, Taylor approached Plaintiffand treated her as the instigator and did

not show any concern for her maltrestment by Bans.

        14.       Plaintif.f was told to calm down while she was trying to explain the situation and

rvari suspended   for three days. White employees, including without limitation Dr. Katie Daly,

receive much fairer heatment when exhibiting similar behavior to Plaintiff'

        I5'       Tuylor told Plaintiff she was being suspended hecause she would not calm down'

although r.r'itnesses can corroborate that the Plaintiffwas not being unreasonable' Although Bans

irritiated the attack and cxhibited unprofessionalism in the workplace, he was ncver told to calm

down and was allowed to leave the scene while supervisors questioned Plaintiff-

        t6.       Barrs was not suspended or telmfulated and was only made to take online

performance training as a result of his attack.




                                                     3
  Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 8 of 13




        l?.    Plaintiffhas ncver received a writfcn waming or reprimand duling her time of

cmploynrent,and has never been fired from another         job. White employees    rvere lreated more


fbvorably and therefore it can be infened that the diffsrential teatmsnt u.as due to ber nace.

        18.    While on this unwarranted suspension, on or about April I l, 2019, Plaintiff

notified Defenda.ot via email that tlrerc war; a pervasive workplace bias against mirtorities and

that she felt targeted when the Detbndant refi,rsed to hear and accept her description of tlte

incidenq while inrnrediately accepting thc white male cmployee's version of thc incidsnt.

        19.    On Apr:il 12,2019, one day after rcporting Deflendant's disparate treatment of

ruinorifies, she was terminated rl-ith no written explanation. Defendant told Plaintiff she was

bcing terminated for unprofossionalism dcspite rvhitc employecs receiving progrossive discipline

for their similar or urorre unprofessional behavior.

       20,     One such former ernployee, Michetle Fortier, was acctrsed of unprofessionalism

several times but rvas given multiplc chrnces and *.arnings over her eight (8)-year ernployment.

Another wbite cmployee, Dr. Katic Daly, rvas absent eight (8) times in her first ni.neiy (90) days.

and screamed at a discharge re-entry manager         right in front of supervisors. Daly was given

multiple warnings and chanccs for her unprof'e$sionalism, unlike the Plaintiff.

       2L      Plaintiffhas retained the undemignsd to reprcsent her interests i.n this cause and is

obU*qatod to pay a fee for these seruices. Defcndant should be made to pay said fee under the

laws referenced abovc.

                                                COUNI'I
                                          RqcE DISCRTMIiVATION
       22.     Paragraphs   I   through   2l   are re-alleged and incorporated herein by reference.

       23.     This is iln action against Defendant for discrimination based upon mce brought

under Chapter 760, Florida Statutes.


                                                      4
   Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 9 of 13




        24.     Plaintiffhas been the victim of discrimination on the basis of P'laintiffs race in that

plaintiff was h.eated differently than similarly sinrated cmployees ol'Defendants who         are white


and has been subject to disparate rcatment, at least in pan, of   Plaintiflls race'

       25.      Dcfbndant is liable for tfic diflbrential teatrnent and hostility towards Plaintiff

because it controlled the actions arul inactious of the persons making decisions af.Tectilg
                                                                                                Plaintiff

or it knew or slroutd have known of thcse actions and inactiotm and failed to take prompt ard

adequate romedial acti<ln or took no action at all to pt'event the abuses to   Plaintiff' Fwthcnnorc,

Defen4ant lcrowingly condoned and ratilled the differential treatmcnt ol'Plaintitf as mort' fully set

fbrth above because it allowed the differential treatment and participatd in sa$e.

        26.     Defendant's known allowance and ratification of t}ese actions and inactions acl'ions

cre&ted, perpetuatcd and facilitated an abrsive and offensive work envirorunent       within the meaning

ofthe statutes referenced above,

        27,     [n essence, the actions of agonts of Detbndant, which were each condoned and

ratified by Defendant, welr of a race-based nature and in violatiou of Lhe las's set forth herein.

        28.     The cliscrimination complained of herein alfected a teffn, condition, or privilege    of

pla.intifTs continued ernploynrent with Defendant. The events sct fcrrth herein lead, at least in part,

to.Plaintiffs suspension and tennination on conbived allegations.

        29.     Defendaut's conduct and omissions consfihrtcs intentional discrim.ination and

unlarvful cmployment practices based upon race in violation of Chapter 760, Florida Statutes.

        30.     As a direct aad proximate result of Defendont's conduct described above, Plaintiff

has suftbred ernorional dishess, mental pain a.nd suffering, past and future pecuniary lo$ses,

inconvenicnce, bodily injury, nrental anguish,loss of enjoyment of life and other non-pecuniary

losses, along   with lost back and front pay, interest on pay, bonusas, and other benefits. Tlrese



                                                   5
  Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 10 of 13




damages have occurred            in thc past, are perrnanent         and continuing. Plaintiff is cntitled to

injuncti ve/equi   tab le relic I' and puni   tivc d amages.

                                                       COUNT TI
                                         RETALIATION :,Shauter 760

        31.        Paragraphs     I   through   2l   are re-alleged and incorporatcd herein by refilrence.

        32.        Defendant      is au employer as that tcrm is used under the             ap,plicable statuEs

referenced above..

        33.        The foregoing allegations cstablish a oause of action for unlan'fi.il rctaliation afier

PlaintitT reported      or opposed unlawi:ul employnrent practices adversely affecting her under
Chapter 760, Florida Statutes, and other statutory provisions cited hercin.

        34.        The foregoing unlawful actions by Defetrdant rvere purposeful.

        35.        Plaintiff r.oiced opposition to unlawlul employment practices during                      her

cmployment witb Defendant and lvas the victim of rctaliation thereafter, as rclate<l in part above.

        36.        Plaintiff is a member of a protected class because she reported                     rurlawful

employment practices and was the victim                   of retaliation thereaftsr. There is thus a causal

conncction bcnveen the reporting                of the unlawful      employment practiccs an<l the adverse

employment      act i on taken   thereafter.

        37.        As a direct and proximate re.sult of the foregoing unlawful ncts and omissions,

Plaiutiff   has suffered meutal nnguish, emotiona.l distress, expen$e, Ioss        of benetits, embarras$ment,

hurniliation, damage to rcputation, ilbess, lost wages, los.s of capacity for the enjoyruent of life,

and other tangible and intangible damages. These damages are continuing and are peffiianent.

Plaintiffis cntitled to ptrnitive damagcs and to injunctive relicf.

                                              PRAYSIB 8pR        Rpl,tqr
        WHEREFORE, Plaintiff demands judgrnent against l)efendant for tbe following:


                                                             6
Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 11 of 13




           (a)     that process issue and this Court take jurisdicfion ovet'this case;

           (b)     that rhis Court grunt equitable relief against Defendant under the appliOable

                   counts $et forth above, mandating Defbndant's obedience to the laws

                   cnpmerated herein and providing other equitable relief to Plaintiff;

           (c)     enter judgment against Defendant and        for Plaintiff awarding all legally-

                   available general and compensatory damages and econornic loss to Plaintiff

                   from Defendant lbr Defendant's violations of law enumerated hercin;

           (d)     enter judgment against Defendant and for Plaintiff permanently enjoining

                   Defbndant from future violations of law enumerated herein;

           (e)     cnrer judgmcnt against Defcndant and for Plaintifi' awarding Plaintiff

                   attonrey's fees and costs;

           (0      arvard Plaintiffintercst where appropriate; and

           (g)     grant such other firrther relief as being just and proper under the

                   circumstances, including but not timited to reinstaternent.

                           DEMAND rE)R TRTAL. BY JURY

   PlaintifThereby dernands a trial by.ir,ry on all issue.s herein lhat are so triable-

   DATED this I l'h day of May 2020.




                                                7
Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 12 of 13




                                     Respectfu[y subnrittod,



                                     /s/ Mq4e A. Muttot
                                     Marie.A. Mattox IFBN 0i39685]
                                     MARTE A. MATTOX, P,A.
                                     203 North Gadsden Sheet
                                     Tallabassee, FL 32301
                                     Telephone: (850) 3834800
                                     Facsinaile: (850) 383-4801
                                     lvta,rie@m altox lavi'.co m
                                     Secondary emails:
                                     mar I enp(F;nragpxl aw. qgm
                                     rn i c hel   le@mattoxlaw.com

                                     ATTORN EYS FOR, PLAINTI FF




                                 I
        Case 4:20-cv-00455-RH-MAF Document 1-1 Filed 09/17/20 Page 13 of 13


filine ll107333290 E-Filed 05/nn020            09:45:45 PM



                                                              INTffiCIRCTJI]T COURT OF TEE
                                                              THIRD JTIDICIAL CXRCUIT, IN A]TD
                                                              FOR MADISoN COUNTY, tr'LORTIIA

        MICHELIJ BROCI(,                                      CA,SE NO.: 20.CA      - 2q
                                                              Ff"A BAR N0.: 0739685
                Plafutiff,

        v.

        MHM HEALTE PROT'ESSIONALS, LLC.
        f/k/a MHM f,EALTU PROX'ESSIONALS, INC.,                       SUMMONS
               Defcndrnt


        TTM STATE OF FLORIDA:

        To Each Sheriffof the Sate:

               YOU ARB COMMANDED to sorve this summons and a copy of the complaint or
        petition in this aodon on Defendant:

               TVffilT EEALTE PROFESSIONALS,                LLC
               C/O C T CORPORATION SYSTEM                 - REGISTEREI} AGENT
               I2OO SOUTH PII\IE ISLAND ROAI)
               PLAT{TATION, SI,33324

                Each dcfendant is required to serve writbn defenses to thc complaint or petition on
        lVlarie A, Mattox, P. A., PlaintifFs attomey, whose address is 203 North Gadsden Street,
        Tallahassee, FL 32501, within 20 days after service of this sunmons on ftat defendarrt,
        exclusive of the day of service, and to file the original ofthe defenses with the clerk of this court,
        either before serrue on plaintiffs attomey or immediately thereafter. If a defcndant fails to do
        so, a default wilt he entered against that defendant fbr the relief demanded in the complaint or
        pctition.

               DATED on                               2020,

                                                       CLERK OF THE CIRCUIT COURT


                                                       By
                                                                     t1- -1        u   +^J
